IN THE SUPREME COURT OF THE STATE OF NEVADA


                 FREDERICK OMOYUMA SILVER,                               No, 84249
                 Appellant,
                 vs.
                 CANDICE KATIE TOWNER,
                                                                             FIL
                 Respondent.


                                      ORDER DISMISSING APPEAL

                             This appeal was docketed without payment of the requisite
                 filing fee. On February 18, 2022, this court directed the district court to
                 rule on appellant's pending application to proceed in forma pauperis
                 pursuant to NRAP 24 within 30 days. The district court filed a copy of its
                 order denying the application to proceed in forma pauperis on February 28,
                 2022.
                             On March 15, 2022, this court directed appellant to pay the fee
                 or file a motion to proceed in forma pauperis with this court. On April 5,
                 2022, appellant filed an affidavit in support of motion to proceed in forma
                 pauperis. The affidavit was construed as a motion for leave to proceed in
                 forma pauperis pursuant to NRAP 24(a)(5). On May 16, 2022, this court
                 denied the motion to proceed in forma pauperis and directed appellant to
                 pay the fee within 14 days. Appellant was cautioned that failure to timely
                 pay the filing fee would result in the dismissal of this appeal. To date.
                 appellant. has not paid the filing fee or otherwise responded to this court's
                 order. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
 SUPREME COURT                                              ELIZABETH A. BROWN
          OF
      NEVADA



CLERK'S ORDER
                                                            BY:
 0..)) 1947

                                                                                     2-- 1-60-11-
                       cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                             Frederick Omoyurna Silver
                             Candice Katie Towner
                             Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER
                                                            2
 (0) 1947   <71421t.